The Court
(Sedgwick, Sewall, and Thacher, justices) granted a review to correct the error, and directed the clerk to enter that no costs were allowed to the petitioner on the petition.
But the Court said that, as there was no precise or particular report of the case referred to, they could not consider it as governing the present; indeed, that cases of this kind depended upon the particular circumstances of each, and that no general rule could be laid down as to granting costs, in such cases. In the present case, admitting that Knight was in fault, yet it originated from the previous negligence of the attorney of the petitioner, who ought to have seen that the judgment was entered up for the sum actually due on the note, it being a matter of computation merely. That to grant costs in such cases, would be encouraging a species of negligence, or possibly something worse, which might be the means of frequently making two actions out of one, and putting two bills of cost, instead of one, into the pocket of an * at- [ * 469 ] tórney ; that applications of this kind were so frequent, that it had become necessary to put a check upon them, which they thought could not be done so effectually, as by denying costs, and thereby making it the interest, as well as the duty, of counsel to attend to the making up of judgments in cases like this now before the Court; they would not therefore rescind the order.